Exhibit 10.18

LOGO [g24587img-001.jpg]

YRC WORLDWIDE INC.

SHARE UNIT AGREEMENT

[NAME OF GRANTEE]

GRANTEE

 

DATE OF GRANT:           TOTAL NUMBER OF UNITS GRANTED:          
VESTING SCHEDULE:   [Long-Term Incentive Program and Executive Share Program:
100% of the Units vest on the third anniversary of the date of grant]

GRANT OF SHARE UNITS

Pursuant to action taken by the Compensation Committee (the “Committee”) of the
Board of Directors of YRC WORLDWIDE INC., a Delaware corporation (the
“Company”), for the purposes of administration of the Yellow Roadway Corporation
2004 Long-Term Incentive and Equity Award Plan or any successor thereto (the
“Plan”), the above-named Grantee is hereby granted rights to receive the above
number of shares of the Company’s $1 par value per share common stock in
accordance with the Vesting Schedule described above on a one share per one unit
basis and subject to the other terms and conditions described in this Share Unit
Agreement (this “Agreement”).

By your acceptance of the Share Units (the “Units”) represented by this
Agreement, you agree that the Units are granted under and governed by the terms
of the Plan, this Agreement and the Terms and Conditions of Share Agreements
(February 20, 2008) attached to this Agreement; you acknowledge that you have
received, reviewed and understand the Plan, including the provisions that the
Committee’s decision on any matter arising under the Plan is conclusive and
binding; and you agree that this Agreement amends and supercedes any other
agreement or statement, oral or written, in its entirety regarding the vesting
or holding period of these Units.

 

YRC WORLDWIDE INC.

 

Name: Title:

 

Agreement agreed and accepted by:

 

Grantee Name:  

 



--------------------------------------------------------------------------------

YRC WORLDWIDE INC.

TERMS AND CONDITIONS

OF

SHARE UNIT AGREEMENTS

February 20, 2008

These Terms and Conditions are applicable to Share Units (the “Units”) granted
pursuant to the Yellow Roadway Corporation 2004 Long-Term Incentive and Equity
Award Plan or any successor thereto (the “Plan”).

 

1. Acceleration of Vesting. Notwithstanding the provisions of the vesting
schedule provided in the Share Unit Agreement, the vesting of the underlying
shares for each Unit shall be accelerated and all units shall vest upon the
following circumstances:

 

  1.1 Death or Permanent and Total Disability. If the Grantee dies or is deemed
to be “permanently and totally disabled” (as defined herein) while in the employ
of the Company or a subsidiary of the Company (a “Subsidiary”) and prior to the
time the Units vest, the Units shall become fully vested and convert to shares
of YRC Worldwide Inc. common stock. For purposes of this Section, a Grantee
shall be considered “permanently and totally disabled” if the Grantee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Grantee’s employer. The existence of a permanent
and total disability shall be evidenced by such medical certification as the
Secretary of the Company shall require and as the Committee approves.

 

  1.2 Change of Control of the Company. If a “Change of Control” of the Company
occurs while the Grantee is in the employ of the Company or a Subsidiary prior
to the time the Units vest, the Units shall become fully vested and convert to
shares of YRC Worldwide Inc. common stock. For the purposes of this Section, a
“Change of Control” shall be deemed to have taken place if:

 

  1.2.1 a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases
or otherwise acquires shares of the Company after the date of grant that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company;

 

  1.2.2 a third person, including a “group” as defined in Section 13(d)(3) of
the Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the date of grant and as a result thereof
becomes the beneficial owner of shares of the Company having 35% or more of the
total number of votes that may be cast for election of directors of the Company;
or

 

  1.2.3

as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the

 

YRC Worldwide Inc.

Terms and Conditions of

Share Units

February 20, 2008

   2   



--------------------------------------------------------------------------------

 

foregoing transactions, the Continuing Directors shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company during any 12-month period.

For the purposes of this Section, “Business Combination” means any transaction
that is referred to in any one or more of clauses (a) through (e) of Section 1
of Subparagraph A of Article Seventh of the Certificate of Incorporation of the
Company; and “Continuing Director” means a director of the Company who meets the
definition of Continuing Director contained in Section 7 of Subparagraph C of
Article Seventh of the Certificate of Incorporation of the Company.

 

  1.3 Retirement. If the Grantee terminates employment with the Company and its
Subsidiaries and is at least 65 years of age upon that termination, the Units
shall become fully vested and convert to shares of YRC Worldwide Inc. common
stock; provided however, if the Company, in its sole discretion, determines that
the Grantee is a “specified employee” of the Company (as that phrase is defined
for purposes of Section 409A) on the date of the Grantee’s termination of
employment following the attainment of age 65, the now vested Units shall
convert to shares of YRC Worldwide Inc. common stock on the first business day
following the six-month anniversary of such termination, or, if earlier, the
Grantee’s death following such termination. If the Grantee terminates employment
with the Company and its Subsidiaries prior to age 65 and the Grantee is at
least 55 years of age with the Grantee’s age plus years of service equal to at
least 75, the Units shall continue to vest on the same schedule as if the
Grantee remained employed with the Company and its Subsidiaries until age 65,
and upon age 65 after such retirement all remaining Units shall become fully
vested and convert to shares of YRC Worldwide Inc. common stock; provided, that
the Grantee does not breach the following covenant in Section 1.4.

 

  1.4 Prohibited Activities. Notwithstanding any other provision of these Terms
and Conditions and the Share Unit Agreement, if the Grantee engages in a
“Prohibited Activity” (defined below) while in the employment of the Company or
any of its subsidiaries or during the period from the date of retirement under
Section 1.3 until all units vest pursuant to that section, then Grantee shall
forfeit the right to any further vesting of the Grantee’s units and shall not
receive any undelivered shares of the Company’s common stock pursuant to the
Share Unit Agreement, and the Share Unit Agreement shall immediately thereupon
wholly and completely terminate. If the Company receives an allegation of a
Prohibited Activity, the Company, in its discretion, may suspend delivery of
shares with respect to Units for up to three months to permit the investigation
of the allegation. If the Company determines that the Grantee did not engage in
any Prohibited Activities, the Company shall deliver shares with respect to any
Units that have vested for which all restrictions have lapsed. A “Prohibited
Activity” shall be deemed to have occurred, if the Grantee:

 

  1.4.1 divulges any non-public, confidential or proprietary information of the
Company or of its past or present subsidiaries (collectively, the “Company
Group”), but excluding information that

 

  1.4.1.1 becomes generally available to the public other than as a result of
the Grantee’s public use, disclosure, or fault, or

 

  1.4.1.2 becomes available to the Grantee on a non-confidential basis after the
Grantee’s employment termination date from a source other than a member of the
Company Group prior to the public use or disclosure by the Grantee; provided
that the source is not bound by a confidentiality agreement or otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation; or

 

YRC Worldwide Inc.

Terms and Conditions of

Share Units

February 20, 2008

   3   



--------------------------------------------------------------------------------

  1.4.2 directly or indirectly, consults or becomes affiliated with, conducts,
participates or engages in, or becomes employed by, any business that is
competitive with the business of any current member of the Company Group,
wherever from time to time conducted throughout the world, including situations
where the Grantee solicits or participates in or assists in any way in the
solicitation or recruitment, directly or indirectly, of any employees of any
current member of the Company Group.

 

2. Lapse of Rights upon Termination of Employment.

Upon termination of the Grantee’s employment with the Company or any Subsidiary,
all vested Units are converted to stock and delivered to the Grantee upon
termination and, except as provided in Section 1 above and this Section 2, the
Grantee shall forfeit any unvested Unit. The Company may, in its sole
discretion, which need not be reasonably exercised, determine to vest non-vested
Units of the terminating Grantee and convert such Units to shares of YRC
Worldwide Inc. common stock on the date of termination or may determine that the
terminating Grantee may continue to vest in any non-vested Units following the
Grantee’s termination and convert the non-vested Units to shares of YRC
Worldwide Inc. common stock on such date as the Company determines.

 

3. Transfers of Employment; Authorized Leave.

 

  3.1 Transfers of Employment. Transfers of employment between the Company and a
Subsidiary, or between Subsidiaries, shall not constitute a termination of
employment for purposes of the Unit.

 

  3.2 Authorized Leave. Authorized leaves of absence from the Company shall not
constitute a termination of employment for purposes of the Unit. For purposes of
the Unit, an authorized leave of absence shall be an absence while the Grantee
is on military leave, sick leave, or other bona fide leave of absence so long as
the Grantee’s right to employment with the Company is guaranteed by statute, a
contract or Company policy.

 

  3.3 Withholding. To the extent the Grantee has taxable income in connection
with the grant or vesting of the Unit or the delivery of shares of Company
common stock, the Company is authorized to withhold from any compensation
payable to Grantee, including shares of common stock that the Company is to
deliver to the Grantee, any taxes required to be withheld by foreign, federal,
state, provincial or local law. By executing the Share Unit Agreement, the
Grantee authorizes the Company to withhold any applicable taxes.

 

4. Non-transferability. No rights under the Share Unit Agreement shall be
transferable otherwise than by will, the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order (“QDRO”), and, except to the
extent otherwise provided herein, the rights and the benefits of the Share Unit
Agreement may be exercised and received, respectively, during the lifetime of
the Grantee only by the Grantee or by the Grantee’s guardian or legal
representative or by an “alternate payee” pursuant to a QDRO.

 

5. Limitation of Liability. Under no circumstances will the Company be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.

 

6.

Units Subject to Plan. A copy of the Plan is included with the Share Unit
Agreement. The provisions of the Plan as now in effect and as the Plan may be
amended in the future (but only to the extent such

 

YRC Worldwide Inc.

Terms and Conditions of

Share Units

February 20, 2008

   4   



--------------------------------------------------------------------------------

 

amendments are allowed by the provisions of the Plan) are hereby incorporated in
the Share Unit Agreement by reference as though fully set forth herein. Upon
request to the Secretary of the Company, a Grantee may obtain a copy of the Plan
and any amendments.

 

7. Definitions. Unless redefined herein, all terms defined in the Plan have the
same meaning when used as capitalized terms in this Agreement.

 

8. Compliance with Regulatory Requirements. Notwithstanding anything else in the
Plan, the shares received upon vesting of the Units may not be sold, pledged or
hypothecated until such time as the Company complies with all regulatory
requirements regarding registration of the Shares to be issued under the terms
of the Plan.

 

9. Deferred Compensation. This Agreement is intended to meet the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
may be administered in a manner that is intended to meet those requirements and
shall be construed and interpreted in accordance with such intent. To the extent
that an award or payment, or the settlement or deferral thereof, is subject to
Section 409A of the Code, except as the Committee otherwise determines in
writing, the award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to the excise tax applicable under
Section 409A of the Code.

 

YRC Worldwide Inc.

Terms and Conditions of

Share Units

February 20, 2008

   5   